Citation Nr: 1336550	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-09 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder and manic depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to November 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing before the undersigned in May 2011.  A transcript of this hearing is associated with the claims folder.  This matter was remanded in July 2011 for additional development.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this issue.  The Board also notes that the Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand order."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

The Board's July 2011 remand ordered that a "VA psychiatric or psychologist should review the claims folder, particularly any service records, and determine whether there is evidence that the Veteran had behavioral changes following the claimed assault which indicate that the assault actually occurred."  While attempts to verify the Veteran's alleged stressor were made, the RO did not obtain this opinion prior to making a formal determination regarding the alleged stressor. 

Accordingly, the case is REMANDED for the following actions:

1.  A VA psychiatrist or psychologist must review the claims folder, particularly any service records, and determine whether there is evidence that the Veteran had behavioral changes following the claimed assault which indicate that the assault actually occurred.

2.  The RO should then make a determination as to whether it is at least as likely as not that any alleged stressors occurred.

3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC.  If the benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


